Notice of cancellation was sent by registered mail in an envelope marked: *Page 590 
"Return in five days to The Monitor Insurance Co.," etc. The notice was not delivered to plaintiff, but returned to defendant by the post office prior to the fire. The record indicates that, if the notice had not been returned as requested, plaintiff might have received it, and then at least have had the opportunity to take out new insurance. For this reason, I concur in the result.
McDONALD, C.J., and NORTH, FEAD, and WIEST, JJ., concurred with BUTZEL, J.